Exhibit 10.4

SECOND AMENDMENT TO THE AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Second Amendment (this “Second Amendment”), dated as of October 11, 2019 by
and between LIFETIME BRANDS, INC., a Delaware Corporation (the “Company”) and
LAURENCE WINOKER (the “Executive”) shall become effective as of January 1, 2019
(the “Second Amendment Effective Date”) and amends the Amended and Restated
Employment Agreement, dated as of September 10, 2015, as amended by an Amendment
dated as of November 8, 2017 (the “Employment Agreement”) between the Company
and the Executive. Capitalized terms used herein but not defined shall have the
meanings ascribed to such terms in the Employment Agreement.

WHEREAS, the Company and the Executive have agreed upon certain changes to the
Employment Agreement; and

WHEREAS, pursuant to Section 14(a) of the Employment Agreement, the Company and
the Executive wish to amend the Employment Agreement as of the Second Amendment
Effective Date to provide for these revised contractual terms;

NOW, THEREFORE, in consideration of Executive’s continued employment with the
Company and other good and sufficient consideration set forth herein, the
Company and the Executive hereby agree as follows:

1. Section 3 of the Employment Agreement shall be amended as of the Second
Amendment Effective Date to delete the first paragraph of Section 3(b) in its
entirety and to delete Section 3(b)(i) in its entirety and replace each of the
foregoing sections with the following:

“(b) Annual Bonus Opportunity For Years Ending December 31, 2019 and Thereafter.
For each year during the Employment Term commencing with the year ending
December 31, 2019, the Executive shall receive an Annual Adjusted EBITDA
Performance Bonus and an Annual Individual Goal Bonus (each a “Performance
Bonus”) determined as follows:

(i) Annual Adjusted EBITDA Performance Bonus For Years Ending December 31, 2019
and Thereafter. For each year during the Employment Term of this Agreement
commencing with the year ending December 31, 2019, the CEO shall prepare and
deliver to the Executive within ninety (90) days following the beginning of such
year an Adjusted EBITDA Performance Bonus Table for such year under which:
(A) the Adjusted EBITDA to be achieved by the Company for the Executive to
obtain 100% of the target bonus will be based on the annual budget for such year
prepared by the management of the Company and approved by the Board of Directors
of the Company; and (B) the target bonus payable upon achieving 100% of the
target Adjusted EBITDA for such year will be 37.5% of the Base Salary payable to
the Executive for such year. Similarly, the threshold Adjusted EBITDA for such
year will be 84% of the target Adjusted EBITDA for such year which, if achieved,
would entitle the Executive to receive 50% of the target bonus for such year
consistent with the Adjusted EBITDA Performance Bonus Table for such year. The
maximum Adjusted EBITDA for such year will be 116% of the target Adjusted EBITDA
for such year which, if achieved, would entitle the Executive to receive 200% of
the target bonus for such year, consistent with the Adjusted EBITDA Performance
Table for such year. The Executive shall be entitled to receive the sliding

 

1



--------------------------------------------------------------------------------

scale percentages of the target bonus set forth in the Adjusted EBITDA
Performance Table based upon Adjusted EBITDA being more than the threshold
Adjusted EBITDA but less than the target Adjusted EBITDA, or more than the
target Adjusted EBITDA but less than the maximum Adjusted EBITDA; provided,
however, notwithstanding anything to the contrary contained in this Agreement,
the Adjusted EBITDA Performance Bonus for any such year will be zero if the
Adjusted EBITDA achieved by the Company for such year is less than the threshold
Adjusted EBITDA for such year, and in no event will an Adjusted EBITDA
Performance Bonus for any such year be more than the maximum target bonus for
such year even if the Adjusted EBITDA achieved by the Company for such year
exceeds the maximum Adjusted EBITDA for such year.

The Company shall pay in each of the immediate following years to the Executive
the Adjusted EBITDA Performance Bonus earned by the Executive for such preceding
year within ten (10) days of the Company filing its Annual Report on Form 10-K
for such preceding year with the Securities and Exchange Commission (or sooner
to the extent necessary to satisfy any requirements of 409A); provided, however,
if the date established by the Internal Revenue Service (the “IRS Payment Date”)
by which such payment must be made in order for the Company to deduct the amount
of the Adjusted EBITDA Performance Bonus for such year is earlier, the Company
shall pay, (A) if the Company can determine such amount by the IRS Payment Date,
such amount prior to the IRS Payment date or (B) if the Company cannot determine
such amount by the IRS Payment Date, 90% of the Company’s good faith estimate of
such amount by the IRS Payment Date and the balance, if any, as soon thereafter
as the Company can determine such amount. If, however, 90% of the Company’s good
faith estimate of such amount is more than the Adjusted EBITDA Performance Bonus
for such year, the Executive shall promptly return such excess to the Company as
soon as the Company shall notify the Executive of the amount of such excess.

The bonuses payable by the Company to the Executive pursuant to this clause
(i) shall be awarded under and subject to the terms of the Company’s 2000
Incentive Bonus Compensation Plan or any successor thereto (the “Plan”);
provided, however, if the Company shall determine that such bonuses would not
qualify under the terms of the Plan, the Company shall use its best efforts to
amend the Plan so that such bonuses would qualify under the terms of the Plan;
provided further, however, if the Company is unable to so amend the Plan, the
Company shall enter into another financial arrangement with the Executive to
provide the Executive with the same economic benefit, on an after-tax basis, as
the Executive would have received if such bonuses had qualified under the terms
of the Plan.

For purposes of this Agreement, the term “Adjusted EBITDA”, as it applies to any
particular year, means that amount for such year equal to the Company’s Earnings
before Interest, Taxes, Depreciation, and Amortization, as determined by the
Company and derived from the Company’s audited financial statements, subject to
such modifications as are set forth in the Annual Adjusted EBITDA Performance
Bonus Table for such year.

If the Executive’s employment is terminated prior to December 1 of any year
(A) by the Company for any reason other than Cause, (B) by the Executive for
Good Reason, (C) by the Company or the Executive due to the Executive’s Total
Disability, or (D) by reason of the Executive’s death, any Annual Adjusted
EBITDA Performance Bonus payable to the Executive or his estate, as the case may
be, accrued to the date of termination of the Executive’s employment shall be
that amount equal to (1) the amount of the Annual Adjusted EBITDA

 

2



--------------------------------------------------------------------------------

Performance Bonus that would have been payable to the Executive if the
Executive’s employment had not been terminated during the year times (2) a
fraction the numerator of which is the number of months elapsed during the year
up to and including the month of termination of the Executive’s employment and
the denominator of which is 12.”

2. As of the Second Amendment Effective Date, each reference to “Annual Adjusted
IBIT Performance Bonus” throughout the Employment Agreement shall be deleted and
replaced with the following: “Annual Adjusted EBITDA Performance Bonus” and each
reference to “COO” shall be deleted and replaced with “CEO” and any references
to “CEO and COO” shall be replaced with “CEO.”

3. The Employment Agreement, as amended by this Second Amendment, constitutes
the entire and exclusive agreement between the parties with respect to the
subject matter hereof. All previous discussions and agreements with respect to
the subject matter of this Second Amendment are superseded by this Second
Amendment.

4. Except as expressly amended hereby, all the terms, conditions, and provisions
of the Employment Agreement, as amended, shall remain in full force and effect.
This Second Amendment shall form a part of the Employment Agreement for all
purposes.

5. This Second Amendment may be executed in counterparts and by facsimile or
other electronic means, including by portable document format (PDF), each of
which shall be deemed to have the same legal effect as an original and together
shall constitute one and the same instrument.

6. The Company represents and warrants that it has the full power and authority
to enter into this Second Amendment.

[The remainder of this page is intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
day and year first written above.

 

LIFETIME BRANDS, INC. By:     /s/ Robert B. Kay         Name: Robert B. Kay
Title: CEO EXECUTIVE     /s/ Laurence Winoker          Laurence Winoker

 

4